Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

`	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The reflective surface causing converging and diverging is not supported by the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “and combinations thereof” is indefinite. It is unclear what is encompassed by the combinations and what materials are being referenced.
 Regarding claim 42-43 the claims as a whole are indefinite. It is unclear how the reflective surface causes converging and diverging. The spec only claims that the reflective surface can be “contoured”. For examination purposes it is construed that the lens causes such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 23, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Diao (US 2019/0175408) in view of Miyagi (US 6,104,853).
Regarding claims 1-2, 9, 23, and 42-43, Diao discloses a device for direction radiation emitted by a laser source in FIGS. 1A-2D through a handpiece to an oral treatment area, the device comprising: a disposable tube (104) attachable to an outlet of the handpiece (102); and a lens (210) for modifying at least one of a profile or a direction of radiation emitted from the tube (FIG. 1B), wherein the lens is disposed completely within the tube (as shown in FIG. 2A); (claim 2) wherein the lens comprises a cylindrical lens (210 is cylindrical); (claim 9) wherein the tube comprises an opening at a distal end for emitting the radiation from the tube (opening which receives 212, par. 32 in which the protective element is optional); (claim 23) a system for dental or surgical treatment of oral tissue in FIG. 1A-2D, the system comprising: a laser source ([0006], “laser light from a laser source”); a hand piece (102) operatively coupled to the laser source (as shown in FIGS. 1A-B); and a device (104) for directing radioation emitted by the laser source through the handpiece to an oral treatment area, the device comprising: a disposable tube (104) attachable to an outlet of the handpiece (102); and a lens (210) for modifying at least one of a profile or a direction of radiation emitted from the tube (FIG. 1B), wherein the lens is disposed completely within the tube (as shown in FIG. 2A); (claim 42/43) wherein the lens comprises a reflective surface adapted to cause the radiation to converge towards a focal point located within the tube and to diverge before exiting the tube (as set forth above 110 is construed to converge and diverge as shown in FIG. 1B).
Diao teaches a tube but fails to teach that it is disposable/attachable. 
However, Miyagi teaches a device for directing radiation emitted by a laser source through a hand piece to an oral treatment area, the device comprising: a disposable tube (1, Col. 11, lines 1-3, “disposable”) attachable to an outlet (3/2) of the handpiece.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Diao, by requiring a tube that it is disposable/attachable, as taught by Miyagi, for the purpose of making the device sterile and reusable for multiple patients.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Diao (US 2019/0175408) in view of Miyagi (US 6,104,853), and further in view of Hienrich (US 2014/0134568).
Regarding claim 3, Diao/Miyagi discloses the claimed invention substantially as claimed as set forth above.
Diao/MIyagi fail(s) to teach wherein the substantially cylindrical lens comprises a lens fabricated from zinc sulfide (ZNs, gallium lanthanum sulfide glass , or chalcogenide glass ( note the steps of fabrication are not being taught as such is product by process, only that the resultant structure of the lens is made from one of the three materials.).
However, Heinrich teaches a lens ([0019], ‘window …a lens”, which is chalcogenide glass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Diao/Miyagi, by requiring wherein the substantially cylindrical lens comprises a lens fabricated from chalcogenide glass, as taught by Hienrich, for the purpose of using a glass which can withstand the heat of the laser.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Diao (US 2019/0175408) in view of Miyagi (US 6,104,853), and futher in view of Paamand (US 2018/0333205).
Regarding claims 4-8, Diao/Miyagi discloses the claimed invention substantially as claimed as set forth above.
Diao/Miyagi teaches a lens but fails to teach (claim 4) wherein the substantially cylindrical lens comprises a convex surface; (claim 5) wherein the convex surface causes the radiation to converge towards a focal point from the convex surface and to diverge radially at a fan angle from the focal point; (claim 6) wherein the fan angle is up to about 45 degrees; (claim 7) wherein the substantially cylindrical lens comprises a concave surface; (claim 8) wherein the concave surface causes the radiation to diverge radially at a fan angle from the concave surface.
However, Paamand discloses lenses in FIGS. 4 and 9 with a concave (FIG. 4) and convex (FIG. 9. [0041], “convex”) which converge at focal points and have different fan angles of the light while Paamand fails to teach exactly 45 degrees , however, [0054];[0057] of Paamand teaches changing the radii of curvature of the lens changes the diverging angle of light and a person of ordinary skill in the art would appreciate that the ranges of curvature of the lens can vary the angle of spread of the light beam and as a result the position of the working laser as such is a result effective variable of the amount of curve of the respective surfaces as a smaller or larger curve would change width of fan angle, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Diao/Miyagi, by requiring (claim 4) wherein the substantially cylindrical lens comprises a convex surface; (claim 5) wherein the convex surface causes the radiation to converge towards a focal point from the convex surface and to diverge radially at a fan angle from the focal point; (claim 6) wherein the fan angle is up to about 45 degrees; (claim 7) wherein the substantially cylindrical lens comprises a concave surface; (claim 8) wherein the concave surface causes the radiation to diverge radially at a fan angle from the concave surface, as taught by Paamand, for the purpose of altering the light to fit the desired treatment area of the patient.
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US 2014/0309627) in view of Miyagi (US 6,104,853).
	Regarding claims 1 and 10, Hanley discloses a device in FIG. 3A for directing radiation emitted by a laser source through a hand piece to an oral treatment area, the device comprising: a tube (136) attachable to an outlet of a handpiece (via 114 which is functionally capable of being grasped by a hand); and a lens (138, [0060]) for modifying at least one of a profile or a direction of radiation emitted from the tube, wherein the lens is disposed completely within the tube (as shown in FIG. 3A);  (claim 10) at least one opening (146) along a side wall of a tube (150) as shown in FIG. 3A for directing radiation radially (A).
 	Hanley teaches a tube but fails to teach that it is disposable/attachable. 
However, Miyagi teaches a device for directing radiation emitted by a laser source through a hand piece to an oral treatment area, the device comprising: a disposable tube (1, Col. 11, lines 1-3, “disposable”) attachable to an outlet (3/2) of the handpiece.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Diao, by requiring a tube that it is disposable/attachable, as taught by Miyagi, for the purpose of making the device sterile and reusable for multiple patients.
Regarding claim 11, Hanley further teaches the lens comprising at least one reflective surface 141.
Regarding claim 12, Hanley further teaches the reflective surface 141 is planar surface (see fig. 3A).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US 2014/0309627) in view of Miyagi (US 6,104,853), and further in view of Saadatmanesh (US 5242,438). 
  Regarding claims 17-18, Hanely discloses the claimed invention substantially as claimed as set forth above.
Hanley/Miyagi fail(s) to teach  (claim 17) wherein the reflective surface comprises a substrate coated with a metallic material; (claim 18) wherein the metallic material is selected from the group consisting of gold, silver, copper, a reflective material for reflecting a beam of radiation from the infrared spectrum, and combinations thereof.
However, Saadatmanesh teaches a laser reflective coating which is gold (col. 3 lines 24-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hanely/Miyagi, by requiring  the reflective surface comprises a substrate coated with a metallic material; (claim 18) wherein the metallic material is selected from the group consisting of gold, silver, copper, a reflective material for reflecting a beam of radiation from the infrared spectrum, and combinations thereof, as taught by Saadatmanesh, for the purpose of using a different coating material to control light modification properties and as a matter of obvious design choice since Saadatmanesh teaches the same reflective coating (dielectric) as taught by Hanely. Therefore, it is noted that the different reflective coatings are known equivalents.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/23/2022